El Juez Asociado Señor Wolp,
emitió la opinión del tribunal.
El apelante fue acusado y convicto de acuerdo con la Ley No. 14 de junio 25, 1924, “prohibiendo portar armas.” Entre otras excepciones la sección 5* de dicha ley dispone que:
“Las disposiciones de esta Ley no serán aplicables:
“5. A la portación de armas dentro de la propia casa o finca.” El acusado sostiene que él cae dentro de las disposicio-nes de esta excepción.
La prueba indisputable presentada tanto por el Pueblo como por la defensa demostraba que el supuesto delito tuvo lugar dentro de la finca “Australia,” propiedad de los Su-cesores de José María Ortiz, y que el acusado vivía en dicha finca; igualmente que el mayordomo de la citada finca ha-bía nombrado al acusado celador de la misma durante parte del día en que el supuesto delito fue cometido.
Sin embargo, el fiscal alega que, si bien el delito fué co-metido dentro de dicha finca, lo fué en un camino público dentro de la misma. El acusado portaba un machete y la prueba .tendió a demostrar que él le pegó a un hombre con el mismo y que el supuesto delito fué cometido a las 8 de la noche.
De la prueba aducida por las partes no quedaba lugar a dudas de que el acusado estaba empleado como celador de *457la finca. Si él estaba empleado como celador tenía dere-cho a portar armas de acuerdo con otras excepciones de la ley. No haría diferencia algnna el hecho de qne él usara el arma ilegalmente. El Pueblo v. Segarra, 36 D.P.R. 116. No obstante, no es necesario que basemos nuestra decisión en. esta defensa.
La prueba era clara de que el supuesto uso ilegal ocu-rrió dentro de la finca “Australia.” Por tanto, era el de-ber del fiscal probar claramente qué parte de esa finca o al-gún camino dentro de la misma eran de uso público. Uno de los testigos dijo que era un camino público porque los trabajadores pasaban por él. Esta era una conclusión de derecho o una mera opinión del testigo. No tendía a de-mostrar que Sucesores de José María Ortiz se hubiesen des-prendido de parte de su dominio sobre la finca “Australia.” En lo que a un dueño privado se refiere, el público o cualquiera persona deben probar un uso adverso.
Non constant que sucesores de José María Ortiz pudie-ran. cerrar el camino en cualquier momento.
Gomo esta finca pertenecía a dichos Sucesores, cualquiera de sus agentes o empleados también estaba dentro de su propia finca, según indica el apelante en el memorándum de autoridades.

Bebe revocarse la sentencia apelada y absolverse al acu-sado.